UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December1, 2011 CONTANGO OIL & GAS COMPANY (Exact Name of Registrant as Specified in Its Charter) DELAWARE 001-16317 95-4079863 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3, SUITE 960 HOUSTON, TEXAS 77098 (Address of principal executive offices) (713) 960-1901 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On Thursday, December1, 2011, Contango Oil & Gas Company (the “Company”) held its annual stockholders meeting.The Company’s shareholders were asked to consider and vote upon the following four proposals: 1. To elect five persons to serve as directors of the Company; 2. To ratify the appointment of Grant Thornton LLP as the Company’s independent auditors for the fiscal year ending June 30, 2012; 3. To conduct a non-binding advisory vote to approve the compensation of the Company’s executives; 4. To conduct a non-binding advisory vote on the frequency of non-binding advisory votes to approve the compensation of the Company’s executives; Summarized below are final results of the matters voted on at the annual meeting. For Against Abstentions Broker Non- Votes Election of Directors Kenneth R. Peak B.A. Berilgen Jay D. Brehmer Charles M. Reimer Steven L. Schoonover Ratification of the appointment of Grant Thornton LLP as the Company’s independent auditors for the fiscal year ending June 30, 2012 0 Advisory vote on executive compensation 3 years 2 years 1 year Abstentions Broker Non- Votes Advisory vote on the frequency of future advisory votes on executive compesnation All five nominated directors were elected to serve for terms of one year, the appointment of Grant Thornton LLP as the independent auditors for fiscal year ending June30, 2012 was ratified, the advisory vote on executive compensation was approved and the advisory vote on the frequency of holding future advisory votes on executive compensation was approved for holding an advisory vote once every year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONTANGO OIL & GAS COMPANY Date:December7, 2011 By: /s/KENNETH R. PEAK Kenneth R. Peak Chairman and Chief Executive Officer
